DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the tubing hanger alignment device is self-aligning between the tubular housing and the tubing hanger. However, claim 8 depends from  claim 1  which recites a tubing hanger alignment device comprising: an alignment body rotatably coupled to the tubular housing. Therefore, claim 5 does not further limit claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-9,12-14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Osbourne 550320.
Referring to claims 1 ,6,8, Osbourne discloses  a system, comprising: a tubing hanger (19) positioned in a wellhead, wherein the tubing hanger comprises one or more hydraulic, electric, or fiber optic couplings (27); a tubular housing (35) that is a tree body comprising one or more hydraulic, electric, or fiber optic lines (65) disposed therein (see col. 4, wire that leads to production vessel); a tubing hanger alignment device (43,45) comprising: an alignment body (portion at 43) rotatably coupled to the tubular housing and defining one or more electrical or hydraulic galleries ( annular space between element 43 and element 35) in an annular space between the tubular housing and the alignment body; one or more hydraulic, electric, or fiber optic lines extending through the alignment body ( portion at 45) and coupled to the one or more electrical or hydraulic galleries at one end and coupled to one or more couplings on the alignment body at an opposite end ( see fig. 2, portion of wire 65 is located in annular space and portion is coupled to element 45).
Referring to claim 5, Osbourne discloses the tubing hanger alignment device (43,45) is self-aligning (due to alignment key 33 and muleshoe on 45) between the tubular housing and the tubing hanger.
Referring to claim 7, Osbourne discloses the tubing hanger alignment device (43,45) is coupled to the tubing hanger (19).
Referring to claim 9, Osbourne discloses a method, comprising: coupling a tubing hanger alignment device (43,45) to a tubular housing (35), wherein the tubing hanger alignment device comprises one or more couplings (49) disposed thereon, an alignment body rotatably coupled to the tubular housing and defining one or more electrical or hydraulic galleries ( annular space between element 43 and element 35) in an annular space between the tubular housing and the alignment body, and one or more hydraulic, electric, or fiber optic lines (65) extending through the alignment body and coupled to the one or more electrical or hydraulic galleries at one end and coupled to the one or more couplings at an opposite end; lowering the tubular housing with the tubing hanger alignment device at least partially into a wellhead, the wellhead having a tubing hanger disposed therein; orienting the one or more couplings of the tubing hanger alignment device so that they align with one or more couplings on the tubing hanger, by rotating the alignment body while lowering the tubular housing into the wellhead (see col 5, lines 31-45); and landing the tubular housing in the wellhead, wherein the tubing hanger alignment device communicatively couples hydraulic, electric, and/or fiber optic lines of the tubular housing with the one or more couplings on the tubing hanger (see fig. 2).
Referring to claim 12, Osbourne discloses forming a final alignment pin connection between a lower end of the alignment body and an upward facing surface of the tubing hanger ( see fug. 3, between element 43 and inner surface of hanger 19).
Referring to claim 13, Osbourne discloses coupling the tubing hanger alignment device to the tubular housing comprises coupling the tubing hanger alignment device to one of a tree body (35).
Referring to claim 14, Osbourne discloses  the one or more couplings of the tubing hanger alignment device and the one or more couplings on the tubing hanger self-align as the tubular housing is lowered into the wellhead (due to alignment key 33 and muleshoe on 45).

Allowable Subject Matter
Claims 2-4 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672